In re Hammond City of;-Defendant; Applying for Supervisory and/or Remedial Writs, Parish of Tangipahoa, 21st Judicial District Court Div. E, No. 2001-001233; to the Court of Appeal, First Circuit, No. 2002 CW 0842.
Granted. Relator orally gave notice of its intention to seek supervisory writs on the same day as the trial court rendered its ruling. Although the trial court set the return date more than thirty days from this ruling, there is no justification for penalizing relator or his client by refusing to consider the application. Barnard v. Barnard, 96-0859 (La.6/24/96), 675 So.2d 734. Accordingly, the application is remanded to the court of appeal for consideration on the merits.
WEIMER, J., recused.